t c memo united_states tax_court henry f k kersting petitioner v commissioner of internal revenue respondent docket no filed date leonard thomas bradt for petitioner henry eb o'neill for respondent memorandum opinion laro judge mr kersting petitioned the court on date to redetermine respondent's determination of deficiencies in petitioner's federal_income_tax for through respondent determined petitioner had unreported income in connection with his tax_shelter promotion activities the resulting deficiencies in income_tax and additions to tax are as follows additions to tax_year deficiency sec_6651 sec_6653 sec_6654 a dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number ‘respondent also determined that the time sensitive addition_to_tax under sec_6653 also applied for through and that the time sensitive addition_to_tax under sec_6653 b applied to and we decide the following issues whether the presumption of correctness attaches to respondent's deficiency determination we hold it does whether petitioner's gross_income includes receipts from tax_shelter promotion activities as determined by respondent in the following amounts year amount dollar_figure big_number big_number big_number big_number big_number big_number we hold it does whether sec_162 allows petitioner to claim deductions for through for expenses_incurred by petitioner's alter ego corporations we hold it does not whether petitioner is liable for additions to tax for failure_to_file under sec_6651 for through we hold he is whether petitioner is liable for additions to tax for negligence under sec_6653 and for through sec_6653 a and b for and and sec_6653 for we hold he is whether petitioner is liable for additions to his through taxes under sec_6654 for failure to pay estimated_taxes we hold he is unless otherwise stated section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar background some of the facts have been stipulated and are so found the stipulated facts and exhibits submitted therewith are incorporated herein by this reference petitioner resided in honolulu hawaii when he petitioned the court petitioner was a promoter and manager of investment plans designed to create interest deductions for plan participants ’ petitioner has not filed a tax_return since in date special agents of the internal_revenue_service irs criminal_investigation_division executed a warrant to search petitioner's corporate offices among the documents seized were lists of participants in the tax_shelter programs audits of these participants resulted in the filing in this court of approximately big_number petitions in dockets involving eight petitioners with similar adjustments were selected as test cases consolidated for purposes of trial briefing and opinion and set for trial under the name dixon v commissioner the issue in dixon was whether the interest deductions generated by the kersting investment plans were allowable while the dixon taxpayers were awaiting trial the irs on date petitioned the u s district_court for the district of hawaii district_court for leave to serve a john_doe_summons on petitioner in its petition the irs alleged that petitioner was promoting tax_shelters of questionable validity ' see dixon v commissioner tcmemo_1991_614 vacated and remanded sub nom 26_f3d_105 9th cir reinstated sub nom dixon v commissioner tcmemo_1999_101 for a detailed analysis of petitioner's investment operations and that it sought the summoned documents in order to identify taxpayers participating in petitioner's investment plans the district_court enforced the john_doe_summons over the objections of petitioner and third-party intervenors the district court's enforcement order was affirmed by the court_of_appeals for the ninth circuit but the appellate court remanded the case to the district_court to determine whether petitioner had already complied with the summons and thus rendered the appeal moot see 891_f2d_1407 9th cir following service of the john_doe_summons the irs determined that petitioner was engaged in promoting_abusive_tax_shelters from through based on his determination that the corporations involved in the investment plans were alter egos of petitioner the commissioner attributed income from the corporations to petitioner as follows dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for the years through respectively the commissioner also assessed penalties in excess of dollar_figure million against petitioner pursuant to sec_6700 and sec_6701 petitioner paid dollar_figure a portion of the sec_6700 and sec_6701 penalties and brought suit in the district_court for refund of the amounts paid kersting i civ no hmf the united_states filed a counterclaim in the amount of dollar_figure to reduce the sec_6701 penalties to judgment and it brought a separate action to reduce the sec_6700 penalties to judgment kersting ii civ no hmf the corporations involved in the investment plans brought a wrongful_levy action pursuant to sec_7426 seeking various remedies pacific paradise civ no hmf the three cases were consolidated and are hereinafter referred to as kersting consolidated cases the dixon taxpayers tried their cases before this court in date in dixon v commissioner tcmemo_1991_614 the court sustained virtually all of the commissioner's determinations in each of the test cases however the court's decisions in dixon were vacated and remanded sub nom 26_f3d_105 9th cir with directions to conduct an evidentiary hearing to consider the effect of the commissioner's admission subsequent to the trial and entry of decisions that there had been secret settlements with two of the dixon test case taxpayers following an extensive evidentiary hearing and ina lengthy opinion the tax_court reinstated the decisions in dixon determining deficiencies in the income of the taxpayers see dixon v commissioner tcmemo_1999_101 kersting consolidated cases was tried in the district_court before judge harold m fong in a nonjury trial commencing date and concluding date during the course of the trial the district_court considered and denied a number of motions filed by petitioner see 865_fsupp_669 d haw on date the district_court entered findings of facts and conclusions of law adopting the commissioner's gross_income calculations the district_court found among other things that petitioner was liable for penalties under sec_6700 for through in the aggregate amount of dollar_figure in calculating the amounts of the penalties the district_court found that the corporations were alter egos of petitioner and that the gross_income of the corporations was therefore attributable to petitioner specifically the district_court found that the government has demonstrated that kersting derived as gross_income through his corporations dollar_figure from his abusive programs from date through date and dollar_figure thereafter applying the appropriate percentages kersting therefore is liable in the amount of dollar_figure pursuant to sec_6700 though he has the burden_of_proof in this area kersting presented no credible_evidence of what he considered was the gross_income derived or to be derived from his programs in fact kersting's own testimony strongly suggested that he generated much more income from his programs than was included by the irs in its calculations and that the sec_6700 penalty is substantially understated for violations occurring before date sec_6700 imposes a penalty of percent of the gross_income derived or to be derived by the taxpayer from an abusive_tax_shelter for violations occurring after date sec_6700 imposes a penalty of percent of the gross_income so derived judgment for the government was entered on date and an appeal by mr kersting and others of the judgment is pending before the court_of_appeals for the ninth circuit on date respondent issued a notice_of_deficiency to petitioner that determined deficiencies and additions to tax based on gross_income attributable to petitioner through the corporations discussion presumption of correctness petitioner moves to shift the burden_of_proof to respondent the parties agree respondent based his determination of unreported income on the district court's findings in kersting consolidated cases petitioner contends respondent's sole reliance on those findings makes the determination arbitrary and erroneous so as to shift the burden_of_proof to respondent we disagree respondent's determination is generally presumed correct and the taxpayer has the burden_of_proof see rule a 290_us_111 however the presumption of correctness may not attach in certain unreported income cases if respondent does not present some predicate evidence supporting spetitioner does not assert that respondent failed to determine the amount of deficiency pertaining to the years at issue as required by sec_6212 compare 814_f2d_1363 9th cir revg 81_tc_855 the determination see 428_us_433 596_f2d_358 9th cir revg 67_tc_672 the rationale for this exception is based on the recognized difficulty the taxpayer bears in proving the nonreceipt of income see 364_us_206 551_f2d_1169 9th cir when the determination is considered arbitrary and erroneous the presumption of correctness is destroyed see united_states v janis supra pincite weimerskirch v commissioner supra petitioner's contention that respondent's determination is arbitrary and erroneous is without merit petitioner stipulated to the district court's opinion in kersting consolidated cases and stipulated to nearly the entire record in kersting consolidated cases including voluminous testimony and exhibits after an extensive examination of the voluminous record the district_court released a detailed 107-page opinion and respondent's determination is based squarely thereon during trial of this case petitioner neither presented witnesses nor made any meaningful attempt to rebut the overwhelming evidence supporting respondent's determination evidence to which petitioner stipulates respondent has amply demonstrated the requisite predicate evidence supporting his determination petitioner nonsensically argues the determination is arbitrary because there was evidence of higher gross_income in kersting consolidated cases yet the district_court adopted the more conservative figures he further argues that irregularities exist in respondent's method of income reconstruction in kersting consolidated cases these arguments fail to refute the fact that respondent has connected petitioner to the income-producing activity and has amply demonstrated the determination of unreported income is grounded in fact because the determination in this case stands securely on a foundation of concrete evidence we hold that the presumption of correctness attaches to respondent's determination and the burden_of_proof rests with petitioner gross_income respondent argues petitioner is collaterally estopped from relitigating the issue of whether he had gross_income during through in the amounts determined by the district_court in kersting consolidated cases petitioner agrees the elements of collateral_estoppel are satisfied but argues the judgment in kersting consolidated cases has no preclusive collateral_estoppel effect because the judgment was obtained by fraud allegedly perpetrated by the government on the district_court we disagree ’ the court previously denied respondent's motion for continued collateral_estoppel and the related doctrine_of res_judicata have the dual purpose of protecting litigants from the burden of relitigating an identical issue and of promoting judicial economy by preventing unnecessary or redundant litigation 91_tc_273 issue preclusion or collateral_estoppel is defined in restatement judgment sec_2d sec_27 as follows when an issue of fact or law is actually litigated and determined by a valid and final judgment and the determination is essential to the judgment the determination is conclusive in a subsequent action between the parties whether on the same or a different claim in 440_us_147 the supreme court established a three-prong test for applying collateral_estoppel first the issues presented in the subseguent litigation are in substance the same as those issues presented in the first case second the controlling facts or legal principles have not changed significantly since the first judgment and third other special circumstances do not warrant an exception to the normal rules of preclusion in peck v continued partial summary_judgment on the issue of whether petitioner is collaterally estopped from relitigating his gross_income for through we now reconsider that issue with the benefit of the complete record commissioner 90_tc_162 affd 904_f2d_525 9th cir we stated that the three-pronged rubric provided by the supreme court in the montana case embodies a number of detailed tests developed by the courts to test the appropriateness of collateral_estoppel in essentially factual contexts building on the supreme court's analysis in montana we identified five conditions that must be satisfied for collateral_estoppel to apply first the issue in the second suit must be identical in all respects with the one decided in the first suit second there must be a final judgment rendered by a court of competent jurisdiction third collateral_estoppel may only be invoked against parties and their privities to the prior judgment fourth the parties must have actually litigated the issue and the resolution of these issues must have been essential to the prior decision and fifth the controlling facts and applicable legal rules must remain unchanged from those in the prior litigation see peck v commissioner supra pincite- see also 333_us_591 62_tc_607 petitioner concedes peck's five-prong analysis is satisfied however citing montana's special circumstances tt is settled law that the district court's judgment is considered to be final for purposes of the application of collateral_estoppel see robi v five platters inc f 2d continued exception petitioner objects to the application of collateral_estoppel on the ground that the judgment in the prior case was obtained by perpetrating fraud upon the court on brief petitioner identifies two instances of what he claims was fraud perpetrated on the district_court first petitioner claims that during kersting consolidated cases the government used grand_jury_material obtained in violation of rule e of the federal rules of criminal procedure and deceived the court about the origin of that material second petitioner claims that the government impermissibly used a john_doe_summons to identify petitioner's tax_liability and subsequently deceived the court about this purpose petitioner's allegations of fraud upon the court concern allegedly false statements or representations made by the commissioner's agents or counsel for the government either prior to or during the trial of kersting consolidated cases petitioner's claims of fraud on the court have previously been considered and rejected by the district_court see 865_fsupp_669 d haw wherein the court rejected petitioner's claim the government improperly used grand jury materials 891_f2d_1407 9th cir wherein the district_court continued 9th cir rejected petitioner's claim the government improperly used a john_doe_summons we are satisfied that no special circumstances exist which preclude the application of collateral_estoppel because the requirements for application of collateral_estoppel have been satisfied petitioner is collaterally estopped from denying that he had gross_income during through in the amounts determined by the district_court in kersting consolidated cases accordingly we sustain respondent's determination of unreported income for all years business_expenses in various pretrial pleadings petitioner argued generally he was entitled to offsetting deductions for bad_debts and business expenditures of the nominee corporations that were not taken into account by respondent when computing the unreported income petitioner's interest in this issue waned by the time of trial in this case as he presented no witnesses and neither listed this as an issue nor presented any legal argument on this point on brief liberally construing his brief we glean the total of petitioner's argument on this point from the following six requested findings_of_fact the corporations employed and paid attorneys to represent them and or henry kersting continued petitioner invites the court implicitly to wade through the numerous checks in the record calculator in hand to come up with the purported amounts of alleged business_expenses we decline this invitation see 84_tc_693 affd without published opinion 789_f2d_917 4th cir wherein the court refused to sift through a voluminous and unintelligible record without the aid of a brief deductions are a matter of legislative grace and taxpayers bear the burden of proving they are entitled to claimed deductions see rule a 290_us_111 continued the corporations paid the legal fees of attorneys who represented some of the test-case petitioners in dixon v commissioner the corporations paid rent on office space during the years in question the corporations paid for telephone service during the years in question in determining the income derived or to be derived by the corporations the commissioner did not take into account any deductions that the corporations would have had for ordinary business_expenses the commissioner was required to take into account those business deductions which the commissioner had evidence of when determining the alleged deficiency of kersting petitioner's post-trial brief pp citations omitted -- - 503_us_79 sec_162 generally allows a deduction for all the ordinary and necessary expenses paid_or_incurred in carrying on any trade_or_business in order for petitioner to meet his burden_of_proof under sec_162 he must prove the item claimed as a deductible business_expense was paid_or_incurred during the taxable_year was for carrying on his trade_or_business was an expense was a necessary expense and was an ordinary_expense see 403_us_345 welch v helvering supra the determination of whether an expenditure satisfies the requirements of sec_162 is a question of fact 320_us_467 on this record petitioner has failed to prove he is entitled to any business deductions under sec_162 and we so hold ’ additions to tax sec_6651 reads in pertinent part in case of failure_to_file any return on the date prescribed therefor unless it is shown that such failure is due to reasonable_cause and not due to wilful neglect there shall be added to the amount_required_to_be_shown_as_tax on such return percent of the amount of such tax if the failure is for ’ the findings in kersting consolidated cases that none of the nominee corporations kept adequate books_and_records and that petitioner used the nominee corporations to pay his personal living_expenses render petitioner's claim to legitimate business_expenses particularly suspect not more than month with an additional percent for each additional month or fraction thereof during which such failure continues not exceeding percent in the aggregate sec_6651 to escape the addition_to_tax for filing late returns petitioner has the burden of proving that the failure_to_file did not result from wilful neglect and that the failure was due to reasonable_cause see 469_us_241 reasonable_cause requires taxpayers to demonstrate that they exercised ordinary business care and prudence but nevertheless were unable to file the return within the prescribed time sec_301_6651-1 proced and admin regs for all relevant years petitioner failed to file returns the record in this case is void of any evidence of the reason for this failure thus the record is void of evidence that the failure was for reasonable_cause we sustain respondent's determination of additions to tax under sec_6651 for all years respondent determined additions to tax for negligence for through respondent determined petitioner's underpayment of income_tax in each year was due to negligence or intentional disregard of rules or regulations for through sec_6653 imposes an addition_to_tax equal to -- - percent of the underpayment if any part of the underpayment is attributable to negligence sec_6653 also imposes an addition_to_tax equal to percent of the interest payable on the portion of the underpayment attributable to negligence with respect to returns that have due dates after date eg petitioner's and tax returns sec_1503 of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 replaced former sec_6653 and with sec_6653 a and b sec_6653 a a and b is similar to former sec_6653 and sec_6653 a imposes an addition_to_tax equal to percent of the underpayment if any part of the underpayment is attributable to negligence sec_6653 imposes an addition_to_tax equal to percent of the interest payable on the portion of the underpayment attributable to negligence with respect to returns that have due dates after date eg petitioner's tax_return sec_1015 b a of the technical_and_miscellaneous_revenue_act_of_1988 tamra publaw_100_647 102_stat_3342 replaced former sec_6653 a and b with sec_6653 sec_6653 was similar to former sec_6653 a a sec_6653 imposes an addition_to_tax egqual to percent of the portion of the underpayment attributable to negligence sec_6653 b however has no counterpart following the enactment of tamra for purposes of all of these provisions negligence connotes a lack of due care or a failure to do what a reasonable and ordinarily prudent person would do under the circumstances see 85_tc_934 korshin v commissioner tcmemo_1995_46 petitioner bears the burden of proving respondent's determination of negligence is erroneous see rule a 58_tc_757 see also 762_f2d_891 lith cir affg tcmemo_1983_450 korshin v commissioner supra petitioner has failed to do so petitioner presented no evidence to overcome the determination of negligence to the contrary the record establishes that petitioner failed to exercise due care and failed to do what a reasonable and ordinarily prudent person would have done under the circumstances petitioner neglected to file returns for any of the years in issue and has not filed a return since petitioner presented no evidence of reasonable_cause for his failure_to_file returns his breach of his statutory duty to file timely federal_income_tax returns for the years in issue is evidence of negligence see 98_tc_203 affd in part revd in part 78_f3d_1355 9th cir 92_tc_342 affd 898_f2d_50 5th cir see also korshin v commissioner supra we sustain respondent's determination of additions to tax for negligence for all of the years in issue respondent determined an addition_to_tax against petitioner under sec_6654 for failure to make timely estimated_tax payments this addition_to_tax generally is mandatory and cannot be waived due to reasonable_cause see 91_tc_874 75_tc_1 33_tc_1071 sec_1_6654-1 income_tax regs however no addition_to_tax 1s imposed under sec_6654 if one of the exceptions set forth in sec_6654 is satisfied petitioner presented no evidence that an exception applies and failed to address this issue on brief we sustain respondent's determination of the addition_to_tax under sec_6654 for all years in issue we have considered all arguments made by petitioner and to the extent not addressed above find them to be without merit to reflect the foregoing an appropriate order will be issued and decision will be entered for respondent
